UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4453
STEVEN BROOKS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-296)

                  Submitted: November 26, 2002

                      Decided: December 20, 2002

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Walter T. Johnson, Jr., LAW OFFICE OF WALTER T. JOHNSON,
JR., Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Douglas Cannon, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BROOKS
                              OPINION

PER CURIAM:

   Steven Michael Brooks appeals the forty-four month sentence
imposed on his guilty plea to conspiracy to make, utter, or possess
counterfeit securities, in violation of 18 U.S.C. §§ 371, 513(a) (2000).
Brooks conspired to sell or use as collateral for a loan two fraudulent
letters of guarantee with face values totaling $900,000,000. After cal-
culating the sentencing enhancement based on the amount of intended
loss, the district court departed downward one level, finding that the
offense level overstated the seriousness of the crime. On appeal,
Brooks contends that a downward departure is warranted for precisely
the same reasons the district court granted the departure. This court
lacks jurisdiction to review the extent of a downward departure in an
appellant’s favor unless the departure results in a sentence in violation
of law or results from an incorrect application of the sentencing
guidelines. See United States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995);
18 U.S.C. § 3742(a) (2000). Neither exception applies here. Accord-
ingly, we dismiss Brooks’s appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           DISMISSED